In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2601
LOIS MARIE TRASK,
                                                 Plaintiff-Appellant,

                                v.

EDGAR RODRIGUEZ, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
        No. 2:13-cv-00001-RL-PRC — Rudy Lozano, Judge.
                    ____________________

   SUBMITTED MARCH 27, 2017 — DECIDED APRIL 27, 2017
               ____________________

   Before POSNER, SYKES, and HAMILTON, Circuit Judges.
   POSNER, Circuit Judge. Lois Trask was gambling at the
Horseshoe Casino in Hammond, Indiana, when she picked
up a $20 bill from the casino floor. Casino personnel deter-
mined from security videos that another patron had
dropped the cash, and for more than an hour Trask was de-
2                                                 No. 14-2601


tained and accused of being a thief. Claiming that the deten-
tion had violated her rights, she filed this suit under both 42
U.S.C. § 1983 and Indiana tort law.
    The casino’s security cameras captured the entire epi-
sode. A man leaving a change machine dropped the $20 bill,
and Trask, who was standing nearby with her back to him,
turned around and picked up his money after he had
walked away. It’s impossible to tell from the videos, howev-
er, whether Trask saw him drop the $20 bill or even knew
that he’d been standing behind her.
    At some point the man realized that he was out $20 and
contacted casino management. He thought the change ma-
chine had short-changed him, but casino staff after viewing
the security videos realized that Trask had picked up the $20
bill. By then several hours had passed, but she was still at
the casino, so the security supervisor confronted her. Trask
said she’d picked up the money thinking it was hers—that
she dropped it. She and the supervisor soon were joined by
two law-enforcement agents employed by the Indiana Gam-
ing Commission. They said that Trask could be seen on vid-
eo pocketing the $20 bill, but she repeated that she’d thought
it her own money.
   With the supervisor and the two agents watching, Trask
began calling friends who might be able to bring her $20 to
give the agents to get them off her back. After ten minutes,
however, before any friends had arrived, one of the agents
asked her to put away her cellphone and follow him to the
security office. When she ignored him, he grabbed the phone
and pulled Trask by her coat sleeve until she started walk-
ing, then led her to the office, sometimes placing a hand on
her arm or shoulder to guide her.
No. 14-2601                                                   3


   She was taken to an interview room where the same
agents asked that she look in her purse for her driver’s li-
cense. She dumped the contents onto a table, and agreed to
be patted down; she was not frisked, and one of the agents
returned her cellphone so that she could resume soliciting
money from friends.
    There was $8 in the purse, which the agents seized. And
because she couldn’t find her driver’s license (and the agents
were unable to find her name in a casino database), the
agents escorted her outside to look in her car. There she
found the license and $5, both of which the agents confiscat-
ed. She was then returned to the security office, where she
was told she was banned from the casino and would be ar-
rested if she tried to return. She was then released—after
nearly seventy minutes—but the agents kept the $13 that
they had taken from her.
    A year later she filed this pro se lawsuit against the casi-
no, the casino’s security supervisor, and the two agents. She
alleged that the agents had detained her without cause, had
used excessive force in taking her phone and marching her
to the security office, and had searched her purse, coat, and
car without authorization, all in violation of the Fourth
Amendment. She also alleged that they’d committed state-
law torts, including false arrest, battery, and intentional in-
fliction of emotional distress.
    A magistrate judge declined to recruit pro bono counsel
for Trask and also ruled on other pretrial matters, including
discovery disputes and her objection, which the judge reject-
ed, to being deposed in the presence of a paralegal em-
ployed by defense counsel. The day after that deposition,
Trask contacted the lawyer for the casino and the security
4                                                 No. 14-2601


supervisor to propose settling her case. Trask wanted meal
vouchers and access to the casino; the casino lawyer offered
her $100, which she accepted over the phone but later reject-
ed in a voicemail to the lawyer, who responded by offering
her an extra $150 (on top of the $100 offered earlier) if she
would settle. She refused, on the ground that “We both
agreed and I had a change of heart and I called you within
24 hours. According to my knowledge any agreement can be
legally undone within 3 days.”
    The defendants asked the district court to enforce the set-
tlement. At an evidentiary hearing Trask denied having
made a deal and insisted she’d only promised to consider,
and had later rejected, the casino lawyer’s $100 offer. The
lawyer reminded her that she’d agreed by phone to accept
$100 to settle the case; the court agreed and ordered the set-
tlement enforced and her claims against the casino and the
security supervisor dismissed. Her notarized letter to the ca-
sino’s lawyer had included an unambiguous admission that
she’d agreed to accept $100 in satisfaction of her claims
against these defendants. Her belief that she could agree but
then back out is “unfounded in the law.” Pohl v. United Air-
lines, Inc., 213 F.3d 336, 337 (7th Cir. 2000). Indiana law
(which governs her state-law claim) does not (as Trask
thinks) provide a three-day “cooling off” period before an
oral settlement can be enforced. Jonas v. State Farm Life Ins.
Co., 52 N.E.3d 861, 868 (Ind. Ct. App. 2016); Georgos v. Jack-
son, 790 N.E.2d 448, 453 (Ind. 2003).
   The agents moved for summary judgment, arguing that
Trask’s detention had been supported by reasonable suspi-
cion and had lasted no longer than necessary to investigate
the alleged theft, obtain identification, and recover what
No. 14-2601                                                   5


money they could. Temporarily confiscating her phone was,
they added, a reasonable step, because she wouldn’t hang
up when told to. They further added that it had been neces-
sary to tug on Trask’s coat and take her by the arm or shoul-
der while guiding her to the security office, and that they
hadn’t searched her purse or car—she’d conducted those
searches herself, the agents insisted, and furthermore had
consented to the pat down of her coat. And finally her state-
law claims were barred, they said, because she hadn’t filed
notice of them with the Indiana Gaming Commission and
the Indiana Political Subdivision Risk Management Com-
mission, as required by the Indiana Tort Claims Act, Ind.
Code § 34-13-3-8.
    The agents served Trask by mail and included the in-
structions routinely given to pro se litigants, explaining how
to oppose a motion for summary judgment. See N.D. Ind.
L.R. 56-1(f); Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992).
She failed to respond to the motion (thereby failing to op-
pose it), and almost a month later sought leave to dismiss
her claims against the agents on condition that she be al-
lowed to reinstate the suit within two years. The agents op-
posed this unusual request, and the district court denied it
and warned that she must respond to the motion for sum-
mary judgment if she wanted to keep her case alive. Alt-
hough the warning was mailed to Trask, she never did re-
spond to the motion.
    A month later the district court granted summary judg-
ment in favor of the agents, agreeing with their interpreta-
tion of the evidence. This decision got Trask’s attention, and
she moved to set it aside on the ground that she’d never re-
ceived the agents’ motion for summary judgment. The dis-
6                                                 No. 14-2601


trict court, unimpressed, responded that Trask must have
known about the pending motion because it had been
mailed to her and mentioned in other documents, including
the order denying her motion for voluntary dismissal.
    As an original matter we might question whether the ev-
idence presented by the defendants in support of their mo-
tion for summary judgment—despite being undisputed—
would require a jury to find that the agents had acted reason-
ably in detaining Trask on a thin thread of evidence of petty
theft and in holding her for more than an hour, ostensibly to
identify her but quite possibly just to obtain $20 to give to
the casino patron who had claimed to lose the money. But
Trask doesn’t challenge the district court’s reasons for grant-
ing summary judgment, and has thus waived any claim of
error.
    She does advance a procedural objection to the grant of
summary judgment—that the district judge should have
granted a Rule 60(b) motion that she filed, and reopened the
proceeding after she said she’d never received the motion
for summary judgment. The judge was unpersuaded, noting
that several items mailed to Trask, including the judge’s or-
der denying her motion to dismiss the case, should have
alerted her to the pending motion for summary judgment.
And she concedes that she did receive the order denying her
motion for voluntary dismissal—an order that explicitly
warned her that she had to respond to the motion for sum-
mary judgment. If as she claims (though without support in
the record) she didn’t have a copy of the agents’ motion, she
should have called defense counsel and asked for another
copy. She didn’t.
No. 14-2601                                                   7


    Trask further contends that the district court erred in en-
forcing her settlement with the casino and its employee—but
the court’s choice to believe the testimony of the casino’s
lawyer is unassailable. She also contends that the magistrate
judge assigned to the case (as distinct from the district judge,
who decided all the substantive and procedural issues)
should not have ruled on pretrial disputes, since she never
consented to his ruling on them and, she surmises, he must
have been biased because he ruled against her repeatedly.
But magistrate judges are authorized to decide nondisposi-
tive pretrial issues without consent, though subject to over-
sight by the district court. 28 U.S.C. § 636(b)(1)(A); N.D. Ind.
L.R. 72-1(b); Schur v. L.A. Weight Loss Centers Inc., 577 F.3d
752, 760 (7th Cir. 2009). And adverse rulings are not evi-
dence of judicial bias. See Litecky v. United States, 510 U.S.
540, 555 (1994); Thomas v. Reese, 787 F.3d 845, 849 (7th Cir.
2015).
    One matter remains to be considered: during briefing,
Trask asked this court to order the defendants to produce
“an unedited copy of the security tape,” which, she says,
would show more of the encounter between her and the
agents. She had asked the defendants during discovery for
all surveillance video in their possession, and they had re-
plied that they had complied with this demand. She never
asked the district court to compel disclosure, so she will not
be heard to complain about his failure to do so.
   The judgment of the district court is
                                                     AFFIRMED.